DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the method of claim 1 for determining a point in a random transverse plane of a spool where a film releases from the spool during unwinding of the film from the spool comprising the claimed steps including wherein the emitted and reflected wave are ultrasonic waves and the emitted wave is moved from a zone where the emitted wave is radially incident upon the film present on the spool to a zone in which the emitted wave is incident upon the film which has released from the spool, and wherein the point where the film releases from the spool is determined on the basis of the picked-up reflected wave. Additionally, the prior art cited fails to disclose as found in claim 7 a device for determining a point in a random transverse plane of a spool where film releases from the spool during unwinding comprising the claimed features including wherein the transmitter and receiver of the ultrasonic waver physically form one sensor which is mounted on a support which is movable at a substantially constant distance from an axis of the spool. As all remaining claims ultimately depend from claim 1 or 7, they are deemed allowable for the same reasons due to their dependencies thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK A SHABMAN/Examiner, Art Unit 2861

/PAUL M. WEST/Primary Examiner, Art Unit 2861